JUDGE WHITE
delivered the opinion of the court.
This is an appeal from a judgment of the Circuit Court of Carroll county rendered in favor of the appellee against- the appellant for the sum of $96. Section .950, Kentucky Statutes, provides that “no appeal shall be taken to the Court of Appeals from a judgment for the recovery of money or per* sonal property if the value in controversy be less than $100, exclusive of interest and cost.”
The amount in controversy when the defendant appeals is the amount of the judgment against him, not the amount sued for (L. & N. R. R. Co. v. Wade, 89 Ky., 265.) The amount in controversy in this appeal being less than $100, this court has no jurisdiction to hear and determine the same. By section 887, Kentucky Statutes, it is provided, among other things, “the party in error, if an action be dismissed for want of jurisdiction, shall pay the cost.” It appears from this record that the appellant superseded the judgment appealed from. Section 764, Civil Code of Practice, provides: “Upon the affirmance of or dismissal of an appeal from a judgment for the payment of money, the collection of which in whole or part has been superseded as provided in chapter 2 of this title, ten per cent, damages on the amount superseded shall be awarded against the -appellant.”
.Because this court has no jurisdiction of this appeal the same is dismissed, with damages. .